Order entered September 19, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00366-CV

                       CARLOS A.L. VAUGHN, ET AL., Appellants

                                             V.

                                THE STATE OF TEXAS, Appellee

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-02427

                                          ORDER
       Before the Court is appellants’ September 18, 2019 second motion for an extension of

time to file their respective briefs on the merits. We GRANT the motion and extend the time to

October 9, 2019. We caution appellants that further extension requests will not be granted

absent exigent circumstances.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE